Citation Nr: 0839177	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-08 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran has filed a timely notice of disagreement 
on the issue of entitlement to an apportionment of VA 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in Oakland, 
California, that denied the above claim.


FINDINGS OF FACT

1.  A decision letter of the RO dated April 21, 2004 granted 
the request of S.W. for an apportionment of the veteran's VA 
benefits on behalf of his daughter.  In this letter the 
veteran was notified that he could appeal this decision to 
the Board at any time within 60 days from the date of the 
letter by filing a notice of disagreement.

2.  The veteran's notice of disagreement was not received by 
the RO until November 22, 2004.


CONCLUSION OF LAW

The veteran did not file a timely notice of disagreement on 
the claim of entitlement to an apportionment of VA benefits, 
and the Board lacks jurisdiction to consider this matter.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201. 
20.202, 20.302(a),(b),(c) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000, (VCAA) 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Timeliness of a notice of disagreement and a substantive 
appeal is a "downstream" jurisdictional matter and 
application or interpretation of the governing law is 
dispositive.  In such case, the VCAA and implementing 
regulations have no application.  The veteran was properly 
notified of the jurisdictional problem in an October 2004 
letter from the RO, and was offered the opportunity to 
present argument or evidence on the matter.  See Marsh v. 
West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 (August 18, 
1999).

The question to be resolved is whether the Board has 
jurisdiction to consider the issue of entitlement an 
apportionment of VA benefits.  The law provides that ". . . 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  38 U.S.C.A. 
§ 7105(d)(3).

As noted by the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), "it is well-established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each case before adjudicating 
the merits, that a potential jurisdictional defect may be 
raised by the court or tribunal, sua sponte or by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996) (citations omitted).

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
"Proper completion and filing of a Substantive Appeal are 
the last actions the appellant needs to take to perfect an 
appeal."  38 C.F.R. § 20.202.  The notice of disagreement 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

In a simultaneously contested claim (which applies to a claim 
for apportionment of the veteran's benefits), the first step 
in initiating appellate review is the submission of a notice 
of disagreement within 60 days from the date that the agency 
mails notice of the determination to the claimant.  See 38 
C.F.R. § 20.501(a).  After the preparation and mailing of the 
statement of the case, the claimant then has the burden to 
submit a substantive appeal within 30 days from the issuance 
of the statement of the case.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); see 38 C.F.R. 20.501(b) (2008).

In April 21, 2004, the RO adjudicated whether S.W. should be 
granted an apportionment of the veteran's VA benefits on 
behalf of his daughter.  In this decision letter the veteran 
was notified that he could appeal this decision to the Board 
at any time within 60 days from the date of the letter by 
filing a notice of disagreement.  This letter was sent by the 
RO to the last known mailing address of the veteran and was 
not returned to the RO by the U.S. Postal Service.  No 
correspondence indicating disagreement with that decision was 
received within 60 days from April 21, 2004.

The next correspondence from the veteran was a letter to the 
RO received on June 15, 2004, forwarding a letter from his 
landlord and also specifying his monthly laundry expenses.  
There is no indication in this correspondence that he wished 
to express disagreement with the April 21, 2004 RO decision 
letter.

On October 4, 2004, the RO received a notice of disagreement 
from the veteran as to the decision dated April 21, 2004, 
wherein he disputed the findings of the RO as to the 
apportionment granted on behalf of his daughter.  In this 
notice of disagreement, he acknowledged that his request is 
made beyond the 60 days allowed, but asserts that because of 
his current health problems and a recent hospitalization, he 
had not been physically able to respond.

In support of his claim, the veteran submitted VA outpatient 
treatment records dated from March 2004 to November 2004 
which show intermittent treatment for symptoms associated 
with a neck and low back disorder, along with follow-up care 
following coronary artery bypass grafting in 1998.  However, 
there is no evidence of record to suggest that the veteran 
was incapacitated during the 60 days following April 21, 
2004, to the degree which would have prevented the veteran 
from submitting a timely notice of disagreement.

Private hospital discharge instructions from the Freemont-
Rideout Health Group dated in September 2004 shows that the 
veteran was released on medication and on a low fat diet with 
instructions to see his private physician within seven days.  
It was noted that he had a negative stress test.

The Board has reviewed the record in its entirety and finds 
that the October 4, 2004, document is not a timely-filed 
notice of disagreement as to the April 21, 2004 
determination, which awarded the apportionment benefits on 
behalf of the veteran's daughter.  See 38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. § 20.501(a).  First, the document was 
received on October 4, 2004, which is well more than 60 days 
following the issuance of the notification of the April 21, 
2004 determination.  In order to have been timely filed, the 
appellant would have needed to submit a notice of 
disagreement by June 21, 2004 (approximately).  Thus, the 
October 4, 2004 document was not timely filed.  38 C.F.R. § 
20.501(a).

The Board has reviewed the record, and, regretfully, there is 
nothing in the claims file that can toll the 60-day period to 
file the notice of disagreement following the issuance of the 
April 21, 2004 determination.  Although the veteran asserts 
that he had been experiencing health problems rendering him 
physically unable to respond, the evidence of record shows 
that the veteran was able to correspond with the RO as to his 
laundry expenses within the 60-day period following the 
issuance of the April 21, 2004 determination.  Moreover, 
there is no longer a basis to equitably toll the period of 
time in which to file a notice of disagreement based on 
physical or mental disability since the decision by the 
United States Supreme Court in Bowles v. Russell, ---U.S.---, 
127 S. Ct. 2360, 168 L. Ed.2d 96 (2007).  See Jones v. Peake, 
22 Vet. App. 247, 249-50 (2008); Henderson v. Peake, 22 Vet. 
App. 217, 221 (2008).  Therefore, in the absence of a timely 
notice of disagreement, the petition for appellate review as 
to the claim for entitlement to the award of an apportionment 
of the veteran's benefits must be rejected in accordance with 
38 U.S.C.A. § 7108 ("An application for review on appeal 
shall not be entertained unless it is in conformity with 
[Chapter 38 of the United States Code]").

The Board regrets that a more favorable decision could not be 
made in this case. Since the record does not indicate that a 
notice of disagreement was received within 60 days from April 
21, 2004, the Board must conclude that a notice of 
disagreement was not submitted in the time period required by 
law.  As the evidence of record does not show that the 
veteran's application for review on appeal conformed with 38 
U.S.C.A. § 7105, the Board does not have jurisdiction.


ORDER

As a timely notice of disagreement was not received as to the 
issue of entitlement to an apportionment of VA benefits, the 
appeal is dismissed.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


